EXHIBIT 10.35

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

            THIS ASSIGNMENT AND ASSUMPTION OF LEASE ("Assignment") is executed
effective as of November 7, 2003 (the "Effective Date"), by and between The
Duncan Group, Inc., an Indiana corporation, d/b/a Frontline Physicians Exchange
and Frontline Communications (the "Assignor"), and Medix Resources, Inc., a
Colorado corporation, (the "Assignee").

 

WITNESSETH:

 

         WHEREAS, Assignor, as lessee, and GPI Office Properties I, L.P. as
lessor,  made and entered into a certain Agreement of Lease dated December 3,
1996, as amended by a First Amendment to Lease dated July 24, 2000, a Second
Amendment to Lease dated August 22, 2000, a Third Amendment to Lease dated
December 13, 2002, a Fourth Amendment to Lease dated August 26, 2003, and a
Fifth Amendment to Lease of even date herewith (collectively, the "Lease"), for
Suite 350 containing approximately 4,342 rentable square feet in the office
building located at 9302 North Meridian Street, Indianapolis, Indiana 46260 (the
"Premises");

 

            WHEREAS, Assignor desires to assign the Lease to Assignee;

 

            WHEREAS, Assignee desires to assume the Lease from Assignor;

 

            WHEREAS, the Lease provides, among other things, that the Lease
shall not be assigned without the Lessor's consent in writing;

            

            WHEREAS, pursuant to the Lease, Assignor has an option to terminate
the Lease.

 

            NOW THEREFORE, in consideration of the mutual covenants and
agreements herein set forth, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties covenant
and agree as follows:

 

             1.              As of the Effective Date, Assignor assigns to
Assignee, its successors and assigns, all of its right, title and interest in to
and under the Lease.

 

             2.              Assignor covenants, warrants and represents that:
(a) the Lease is in full force and effect; (b) Assignor has performed all of its
obligations under the Lease up to the Effective Date; (c) Assignor is authorized
to execute this Assignment and Assumption of Lease; and (d) except as set forth
herein, the Lease has not been terminated or otherwise modified, supplemented or
amended.

 

             3.              Assignor hereby surrenders and assigns to Assignee,
and Assignee hereby accepts the surrender and assignment from Assignor of, all
of Assignor's right, title and interest in, to and under the Lease. Assignor
covenants, warrants and represents that a true, accurate, and complete copy
of  the Lease is attached as Exhibit "A".

 

             4.              Assignee hereby assumes and agrees, as of the
Effective Date, to be bound by and pay and perform all of the obligations,
terms, covenants and conditions that, pursuant to the Lease, are to be observed,
kept and/or performed by the Assignor from and after the Effective Date.

          

             5.              Upon the Effective Date, Assignor shall be released
and discharged from its obligations under the Lease arising after the Effective
Date.  Assignor will continue to be responsible for the obligations attributable
to any period of the Lease on or prior to the Effective Date (including without
limitation the payment of rent) and any obligations of Assignor under the Lease
which survive expiration or termination of the Lease.  Assignor expressly
releases Lessor, its officers, directors, agents, employees, successors,
insurers, and assigns from any claim or liability of any kind, known or unknown,
arising out of Assignor's relationship with Lessor, the Lease, or the time
period while Assignor occupied the Premises.    

 

             6.              This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their successors and permitted
assigns.

 

             7.              Notwithstanding anything to the contrary contained
in the Lease, the Premises are to be used by Assignee for general office
purposes, including (but not limited to) the operation of a 24-hour telephone
answering, messaging and virtual office services and for other related
purposes.  It is acknowledged that, as a part of its business, Assignee may
store supplies, equipment and inventory utilized in the operation of its
business.

 

             8.              If any action, suit or proceeding is brought by a
party hereto against the other party hereto by reason of any breach of any of
the covenants, conditions, agreements or provisions arising out of this
Agreement, then the prevailing party will be entitled to have and recover from
the other party all costs and expenses of the action, suit or proceeding,
including reasonable attorneys' fees and costs.

 

             10.            This Agreement, excluding Lessor's consent, is to be
governed by and construed and interpreted in accordance with the laws of the
State of New York, without regard to principles of conflicts of law. The parties
hereto acknowledge that the Lease, and Lessor's consent to this Assignment and
Assumption of Lease, are governed by Indiana law.

             11.            Assignor will at any time, and from time to time and
without further consideration upon written request therefor, execute and deliver
to Assignee such documents as Assignee may reasonably request in order to fully
assign and transfer to and vest in Assignee and to protect the right, title and
interest of Assignee in, to and under the Lease and the rights of Assignor
intended to be transferred and assigned hereby or to enable Assignee to realize
upon or otherwise enjoy such rights in, to and under the Lease unless
specifically excepted as herein provided.

             12.            Assignor will indemnify, defend and hold harmless
Assignee, Assignee's agents and their respective successors and assigns from and
against any and all claims, losses, liabilities and expenses, including actual
attorneys' fees, suffered or incurred by Assignee by reason of any breach by
Assignor, prior to the Transfer Date, of any of Assignor's obligations under the
Lease.

             13.            Assignee will indemnify, defend and hold harmless
Assignor, Assignor's agents and their respective successors and assigns from and
against any and all claims, losses, liabilities and expenses, including actual
attorneys' fees and costs, suffered or incurred by Assignor by reason of any
breach by Assignee, from and after the Transfer Date, of any of Assignee's
obligations under the Lease.

             14.            Except as specifically amended by this Agreement,
the Lease shall remain in full force and effect and is hereby confirmed and
ratified in all respects.

             15.            This Agreement may be executed in counterparts, each
of which shall constitute an original, and all of which, together, shall
constitute one document.

 

            IN WITNESS WHEREOF, the parties have executed this Assignment and
Assumption of Lease as of the date first written.

 

ASSIGNOR:                                                               

ASSIGNEE:

                                                                                   



The Duncan Group, Inc.                                         

Medix Resources, Inc.









By:  _/s/ M. David Duncan________                     

By:_/s/ Andrew Brown_______________

Printed:  M. David Duncan                                     

Printed: Andrew Brown

Its:  Chief Executive Officer                                   

Its: President


 

CONSENT AND RELEASE OF LESSOR

 

         Lessor consents to the aforesaid Assignment and Assumption of Lease by
Assignor to Assignee. Lessor agrees that from and after the Effective Date,
Lessor will recognize the Assignee as the Lessee under the Lease for all
purposes.  Landlord agrees that all notices to be sent to the Lessee under the
Lease shall be sent to Assignee as follows:

Medix Resources, Inc.

Suite 1830

420 Lexington Avenue

New York, New York 10170

Attention:  Andrew Brown

 

with a copy to the Premises.

         In consideration for the Lessor's consent, Lessor and Assignor have
executed a Fifth Amendment to Lease, dated with an even date herewith, in which
Assignor's option to terminate the Lease is deleted. Lessor acknowledges that no
additional rent is due from Assignor under the Lease in consideration for
Lessor's consent.  No further assignment of the Lease shall hereafter be made
without the prior written consent of the Lessor.

 

            Upon the Effective Date, Lessor releases and discharges Assignor
from its obligations under the Lease arising after the Effective Date.  Assignor
will continue to be responsible for the obligations attributable to any period
of the Lease on or prior to the Effective Date (including without limitation the
payment of rent) and any obligations of Assignor under the Lease which survive
expiration or termination of the Lease.

 

                                                                                    LESSOR:

 

GPI Office Properties, L.P. by its general  partner, Gibraltar Properties, Inc.

 

                                                                                    By:
/s/  Harry F. Todd__________________

                                                                                                Harry
F. Todd, Secretary

 